DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the monolithic integrated spring flexure fork pawl device" in lines 27-28. There is insufficient antecedent basis for this limitation in the claim.  Applicant should note that claims 2-5 are held as indefinite because of their dependency from claim 1.
Claim 1 recite the limitation “an integrated spring flexure fork pawl device” in line 31/  It is unclear if the applicant is referring to the same monolithic integrated spring flexure fork pawl previous recited in lines 27-28, or a separate device that is not monolithic.  Applicant should try and keep claim terminology consistent throughout the claim if the applicant is referring to the same things.  
Claim 8 recites the limitation "the spring flexure pawls" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the spring flexure pawls" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickerson (US2001/0034961).
Regarding claim 6, Hickerson discloses
A locking device for a firearm having a barrel with a muzzle (clearly seen in Fig. 1), a bore in the barrel with a first diameter, and a chamber wall that defines a chamber with a second diameter larger than the first diameter (not a limiting limitation to the claim because claim is directed to the locking device not the firearm), 
26 adapted to fit coaxially within the bore (Fig.1 and Fig 3), the tube having a proximal end portion, a distal end portion, and a length sufficient to extend from the muzzle to the chamber (clearly seen in Fig. 1); 
a first subassembly on the distal end portion of the tube (portion including linear slot 32 and shoulder 37) that is adapted to be moved under user control between a first configuration of the first subassembly that fits within the bore so that the first subassembly does not obstruct removal of the tube from the bore (Par. 0105: A number of linear slots 32 in end plug 30 provide the flexibility needed in the insertion and removal of end plug 30 from barrel 14a.), and a second configuration of the first subassembly that fits within the chamber but does not fit within the bore so that the first subassembly does obstruct removal of the tube from the bore (as seen in Fig. 4).
a second subassembly 24 connected to the proximal end (22 connects to 28 via threads 44/27; Par. 0095) of the tube for enabling a user to selectively move the first subassembly between the first and second configurations while the tube is within the bore, the second subassembly including an actuator knob 22 adapted to be rotated manually a partial turn between a first position of the actuator knob corresponding to the first subassembly being in the first configuration and a second position of the actuator knob corresponding to the first subassembly being in the second configuration, and the second subassembly including means for locking the actuator knob in the second position (Par. 0088: cap 22 is threaded to a mating thread 27 on a knurled enlarged end portion 28 of lock sleeve 26, as shown in FIG. 3. An opposite end plug 30 on lock sleeve 26 is positioned in firing chamber 20, preventing insertion of a cartridge into firing chamber 20. A number of linear slots 32 in end plug 30 provide the flexibility needed in the insertion and removal of end plug 30 from bore 18. As further shown in FIG. 1, lock sleeve 26 cannot be removed from barrel 14, while a removable tip 34, of lock rod 24, is in touching contact with end plug 30, which prevent the diametrical contraction of end plug 30 necessary for removal from barrel 14. Unthreading knurled cap 22 from knurled enlarged end portion 28 of lock sleeve 26, allows lock rod 24 and lock sleeve 26 to be withdrawn from bore 18, since removable tip 34 is no longer in contact with end plug 30. This allows the contraction of end plug 30 necessary for withdrawal from firing chamber 20); 
and a rod 24 disposed coaxially within the tube with a cone shape (Fig. 3, portion 24 tapers down to 34 giving it a cone shape) to serve as means for coupling axial movement from the second subassembly to the first subassembly when the actuator knob is rotated to the second position; the distal end portion of the tube defining first and second slots 32 spaced 180 degrees apart forming two locations around a periphery of the distal end portion (Fig. 3).
Regarding claims 7 and 10, a locking device for a firearm as recited in claim 6, wherein the means responsive to movement of the actuator knob translates the rod to achieve movement of the first subassembly from the first configuration to the second configuration (Par. 0088).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641